Citation Nr: 1735103	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-30 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability, to include as secondary to service-connected tinnitus.


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  November 2004 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously remanded by the Board in July 2015.  The requested development was completed, and the case has been returned to the Board for further appellate action.  

The issue of service connection for lumbar spine L5-L5 and L5-S1 disc herniation with L4, L5 and S1 left lower extremity radiculopathy was previously before the Board.  In a May 2016 rating decision, the RO granted service connection which represents a complete grant of the benefit sought on appeal.  Accordingly, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's bilateral hearing loss disability is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting service connection for bilateral hearing loss disability.  Further discussion of the VCAA is therefore not required.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001). 

Legal Criteria and Analysis

The Veteran seeks service connection for bilateral hearing loss disability.  After a review of the claim file and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. 

When a Veteran has engaged in combat with enemy forces, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 1154(b).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).

Here, the Veteran contends that his bilateral hearing loss disability is related to noise exposure in service.  He also argues, in the alternative, that his hearing loss disability has been caused or aggravated by his service-connected tinnitus.  In the decision below, the Board will focus on the theory of direct service connection as the Board finds this theory to be favorable to the Veteran.

At the outset, the Board notes that in-service noise exposure has been conceded.  Indeed, service connection for tinnitus has been granted based on in-service noise exposure.  The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was a Light Infantryman during the Vietnam era; and that he was awarded the Vietnam Campaign Medal.  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).   

Furthermore, the record shows that the Veteran currently has a bilateral hearing loss disability for VA purposes.  Therefore, the remaining question is whether the currently diagnosed bilateral hearing loss disability is related to service.  

In this regard, upon consideration of the Veteran's in-service noise exposure and his combat duties, and the lack of any considerable post-service noise exposure, the Board finds that the Veteran's currently diagnosed bilateral hearing loss disability is traceable to military service and service connection for bilateral hearing loss disability is warranted.

The Board acknowledges the June 2016 VA examiner's opinion that the Veteran's bilateral hearing loss disability is less likely than not due to military service or military noise exposure.  However, the reasoning provided is inadequate.  Indeed, the examiner based the opinion primarily on the fact that there were no significant threshold shifts during military service, and therefore there is no evidence of noise-induced injury.  The examiner asserted that once military noise exposure is removed, hearing would not be expected to get worse.  However, the fact that there was no hearing loss in service is not dispositive of the issue and an opinion based on this fact is inadequate.  See Hensley, supra.  Therefore, the Board finds the June 2016 opinion of little probative value.  

The Board is left with a record which shows the Veteran was a combat veteran who was exposed to noise in service and who currently has a bilateral hearing loss disability which cannot be conclusively disassociated from his noise exposure in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


